

117 S1712 IS: To amend subtitle A of title II of division A of the CARES Act to require confirmation of employment status for long-term unemployed individuals, and for other purposes.
U.S. Senate
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1712IN THE SENATE OF THE UNITED STATESMay 19, 2021Mr. Braun (for himself, Mr. Tillis, Mr. Scott of Florida, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend subtitle A of title II of division A of the CARES Act to require confirmation of employment status for long-term unemployed individuals, and for other purposes.1.Confirmation requirementSubtitle A of title II of division A of the CARES Act is amended by adding at the end the following:2119.Confirmation of employment status for long-term unemployed individuals(a)In generalAs a condition of each of the agreements described in sections 2104 and 2107, a State shall—(1)notify each long-term unemployed individual in the State that the State unemployment agency will seek confirmation of the individual’s current employment status from the individual’s most recent employer (except in cases in which such employer no longer exists);(2)request each employer described in paragraph (1) to submit information to the State unemployment agency with respect to each such individual describing whether—(A)the individual’s position is not available at the time of the request; or(B)the individual’s position is available but the individual has refused to return to work;(3)in any case in which an employer submits information to the State unemployment agency with respect to an individual that describes a position that remains unavailable as described in paragraph (1), notify such individual, not later than the standard processing time for applications for regular unemployment compensation in the State after receipt of such information, that the individual’s unemployed status has been confirmed; and(4)in any case in which an employer submits information to the State unemployment agency with respect to an individual that describes a refusal to return to work as described in paragraph (2)(B), or in any case in which an employer fails to submit information described in paragraph (2) not later than the standard processing time for applications for regular unemployment compensation in the State after the date of the request, terminate the individual’s Federal Pandemic Unemployment Compensation under section 2104 or Pandemic Emergency Unemployment Compensation under section 2107, as applicable.(b)DefinitionIn this section, the term long-term unemployed individual means an individual who has received Federal Pandemic Unemployment Compensation under section 2104 or Pandemic Emergency Unemployment Compensation under section 2107 for more than 30 weeks of unemployment. .